Citation Nr: 0206269	
Decision Date: 06/13/02    Archive Date: 06/20/02

DOCKET NO.  94-44 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

Entitlement to a restoration of a 20 percent rating for 
bilateral sensorineural hearing loss disability.  

Entitlement to an increased evaluation for service-connected 
bronchitis currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from May 1962 to July 1974.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1993 rating decision.  In its 
current status, the case returns to the Board following 
completion of development made pursuant to its December 1996 
remand.  

In July 1994, the veteran's case was subject to a Giusti 
Bravo readjudication.  The rating constituted a special 
settlement review of the neuropsychiatric disorder as 
directed by the Stipulation and order in the case of Fernando 
Giusti Bravo v. U.S. Department of Veterans Affairs.  In 
essence, this decision vacated the previous ratings since 
January 8, 1982.  Any previous appeals relate to the rating 
decision that no longer exits.  I note, in addition, that the 
veteran did not appeal the Giusti Bravo readjudication.  
Consequently, matters concerning evaluation of the service-
connected psychiatric disability are not now before the Board 
on appeal.

A May 1995 rating decision, that apparently was not 
associated with the record at the time of the December 1996 
remand, shows that the veteran's disability rating for 
bilateral sensorineural hearing loss was reduced from a 20 
percent to a 10 percent rating.  Also, the disability rating 
for bronchitis was increased from a 10 percent to a 30 
percent rating.  Finally, by the same rating decision, a 
total rating based on individual unemployability due to 
service-connected disability was established.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  The veteran's bilateral hearing loss, as shown by the 
September 1993 graphic private audiometric test results, 
approximated the following:  1.)  average pure tone 
thresholds of 40 decibels in the right ear and 55 decibels in 
the left ear; and 2.) speech recognition scores of 96 in the 
right ear and 88 in the left ear.  

3.  The veteran's bilateral hearing loss is characterized by 
the following at the March 1994 VA examination:  1.)  pure 
tone thresholds of 35, 65, 55, and 55 decibels in the right 
ear at 1000, 2000, 3000 and 4000 hertz; 2.)  pure tone 
thresholds in the left ear of 30, 75, 105 and 100 decibels at 
1000, 2000, 3000 and 4000 hertz; 3.)  average pure tone 
thresholds of 52 decibels in the right ear and 77 decibels in 
the left ear; 4.)  and speech recognition scores of 84 in the 
right ear and 76 in the left ear.  

4.  The veteran's bilateral hearing loss is characterized by 
the following at the February 1992 VA examination:  1.)  pure 
tone thresholds of 30, 60, 55 and 55 decibels in the right 
ear at 1000, 2000, 3000 and 4000 hertz; 2.)  pure tone 
thresholds in the left ear of 30, 75, 105 and 100 decibels at 
the same tested frequencies; 3.)  average pure tone 
thresholds of 50 decibels in the right ear and 78 decibels in 
the left ear; and 4.)  speech recognition scores (Maryland 
CNC) of 82 in the right ear and 70 in the left ear.  

5.  On June 12, 1995, prior to the promulgation of a decision 
in the appeal of the claim for entitlement to an increased 
rating for bronchitis, the appellant withdrew his appeal with 
respect to this issue.  


CONCLUSIONS OF LAW

1.  The criteria for a restoration of a 20 percent rating for 
bilateral defective hearing have not been satisfied.  38 
U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 1997); 38 
C.F.R. §§ 3.321, 3.344, 4.85, 4.87, 4.87 (2001); 
38 C.F.R. §§ 4.86, 4.87 (1998); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R §§3.102, 3.159 
and 3.326(a)).  

2.  The criteria for withdrawal of a substantive appeal by 
the appellant have been met with respect to the claim of 
entitlement to service connection for bronchitis.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to restoration of a 20 percent rating for 
bilateral defective hearing.  

Guidelines for reviewing rating reductions have been provided 
under the provisions of 38 C.F.R. § 3.344.  

(1) VA must review "the entire record of 
examinations and the medical-industrial 
history . . . to ascertain whether the 
recent examination is full and complete"; 

(2) "examinations less full and complete 
than those on which payments were 
authorized or continued will not be used 
as a basis of reduction": 

(3) "ratings on account of disease 
subject to temporary and episodic 
improvement . . . , will not be reduced 
on any one examination, except in those 
instances where all the evidence of 
record clearly warrants the conclusion 
that sustained improvement has been 
demonstrated"; and 

(4) "although material improvement in the 
physical or mental condition is clearly 
reflected, the rating agency will 
[consider] whether the evidence makes it 
reasonably  certain that the improvement 
will be maintained under the ordinary 
conditions of life". [Sic.]

Brown v. Brown, 5 Vet. App. 413, 419 (1993) (quoting 38 
C.F.R. § 3.344(a)). The regulatory language in section 
3.344(a) has not changed since its adoption in February 1961.  
The Court has consistently held that where VA reduces a 
veteran's disability rating without following the applicable 
VA regulations, the reduction is void ab initio.  See 
Kitchens v. Brown, 7 Vet. App. 320, 325 (1995); Murincsak v. 
Derwinski, 2 Vet. App. 363, 369 (1992); Schafrath 
v.Derwinski, 1 Vet. App. at 596 (1991).  

Entitlement to service connection for bilateral defective 
hearing was established in a November 1974 rating decision.  
An evaluation of 10 percent was assigned under the provisions 
of diagnostic code 6293.  By a February 1993 rating decision, 
the disability rating was increased from a 10 to a 20 percent 
rating.  The veteran had a 20 percent rating in effect from 
December 1991 to March 1994 when it was reduced to a 10 
percent rating.  The rating decision implementing this action 
is dated in May 1995.  As the rating was in effect less than 
5 years, the provisions of 38 C.F.R. § 3.344(a), (b) 
regarding stabilization of ratings do not apply.  38 C.F.R. 
§ 3.344(c).  I do note however, that the disability rating of 
10 percent is now protected under the provisions of 
38 C.F.R. § 3.951.  

In the present case, the examinations that formed the basis 
of the reduction of benefits were the March 31, 1994 VA 
examination and the September 1993 evaluation from Hector M. 
Bravo, audiologist.  These examinations were full and 
complete, providing a brief recitation of pertinent history 
and clear indication of the veteran's hearing loss 
disability.  I do note, however, it is not clear whether the 
private audiologist utilized Maryland CNC in determining 
percentage discrimination.  

The Board notes that, during the pendency of this claim, the 
criteria for rating diseases of the ear were amended 
effective June 10, 1999. 64 Fed. Reg. 25202-25210 (1999).  In 
Karnas v Derwinski, 1 Vet. App. at 312-13, the Court held 
that, when there has been a change in an applicable stature 
or regulation after a claim has been filed but before a final 
decision has been rendered, VA must apply the version of the 
statute or regulation which is most favorable to the 
claimant, unless Congress has expressly provided otherwise or 
has authorized VA to provide otherwise and VA has done so.  
The General Counsel of VA, in a precedent opinion, has held 
that the determination of whether an amended regulation is 
more beneficial to a claimant than the prior provisions must 
be made on a case-by-case basis.  VAOPGCPREC 11-97 (O.G.C. 
Prec 11-97).  According to the cited opinion, when there is a 
pertinent change in a regulation while a claim is on appeal 
to the Board, the Board must take two sequential steps.  
First, the Board must determine whether the amended 
regulation is more favorable to the claimant than the prior 
regulation.  Second, the Board must apply the more favorable 
provision to the facts of the case.  

Under the former and amended rating schedule, evaluations of 
bilateral defective hearing range from noncompensable to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of speech discrimination tests, 
together with the average hearing threshold levels as 
measured by pure tone audiometry tests in the frequencies 
1,000, 2,000, 3,000, and 4,000 cycles per second.  To 
evaluate the degree of disability for bilateral service- 
connected hearing loss, the rating schedule establishes 
eleven (11) auditory acuity levels, designated from level I 
for essentially normal acuity through level XI for profound 
deafness. 38 C.F.R. §§ 4.85, 4.87 and Codes 6100-6110 (1998); 
64 Fed. Reg. 25202, 25206-25209 (codified at 38 C.F.R. § 4.85 
(1999)).  Disability ratings for hearing impairment are 
derived by a mechanical application of the Rating Schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).  The effect of 38 C.F.R. § 4.86(a) and (b), 
which were added by the change in regulation that became 
effective on June 10, 1999, is discussed below.  

The September 1993 private audiological report showed 
graphical results of audiometric testing, which were 
described as consistent with mild to moderately severe 
sensorineural hearing loss in the right ear with excellent 
speech discrimination ability at high frequency levels.  The 
Board interpretes the graphic test results as showing an 
average pure tone threshold ofs 40 decibels on the right and 
55 decibels on the left.  Speech discrimination was reported 
as 96 percent on the right and 88 percent on the left. Cf. 
Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (Court unable to 
determine whether the Board accurately applied regulatory 
standard when only audiograph, not numeric, test results were 
of record). Because there are other test results of record, 
the Board concludes that a remand solely to obtain numeric, 
rather than graphic, test results is unnecessary in this 
case.  The Board also notes that the report does not clearly 
indicate that the Maryland CNC test was used to determine 
speech discrimination.  Despite these problems with these 
reported results, the Board also notes that, by intersecting 
the columns in Table VI (38 C.F.R. § 4.87) for average pure 
tone decibel loss and for percent of discrimination, these 
test results would result in numeric designation I for the 
right ear and II for the left ear. 

Audiometric testing conducted by VA in March 1994 shows the 
following pure tone thresholds at 1000, 2000, 3000 and 4000 
hertz, respectively.  In the right ear the veteran showed 
pure tone thresholds of 35, 65, 55 and 55 at the respective 
frequencies.  The average pure tone decibel loss -- achieved 
by adding the thresholds at 1,000, 2,000, 3,000, and 4,000 Hz 
and dividing the sum by four -- is 52 decibels in the right 
ear.  In the left ear, the veteran demonstrated pure tone 
thresholds of 30, 75, 105 and 100 decibels.  The average pure 
tone decibel loss for the veteran's left ear is 77 decibels.  
The veteran had speech discrimination scores of 84 in the 
right ear and 76 in the left ear.  

By intersecting the columns in Table VI (38 C.F.R. § 4.87) 
for average pure tone decibel loss and for percent of 
discrimination, the resulting numeric designation is II for 
the right ear and V in the left ear under the old criteria.  
With a numeric designation of II for the better ear and V for 
the poorer ear, Table VII (38 C.F.R. § 4.87) requires the 
assignment of a 10 percent evaluation under Diagnostic Code 
6101.  The application of numeric designations obtained under 
38 C.F.R. § 4.87, remained unchanged under the new criteria.  
Consequently, to this extent, neither the new nor the old 
criteria is more favorable to the veteran.  

The amended regulations added two new provisions for 
evaluating veterans with certain patterns of hearing 
impairment that cannot always be accurately assessed under § 
4.85 because the speech discrimination test may not reflect 
the severity of communicative functioning that these veterans 
experience.  See 64 Fed. Reg. 25203 (May 11, 1999).  The 
first new provision, codified at 38 C.F.R. § 4.86(a), 
indicates that if pure tone thresholds at each of the four 
frequencies of 1,000, 2,000, 3,000, and 4,000 Hz are 55 
decibels or more, an evaluation can be based either on Table 
VI or Table VIa, whichever results in a higher evaluation.  
See 64 Fed. Reg. 25209 (May 11, 1999).  This provision was 
added to correct the problem existing with a 55-decibel 
threshold level (the level at which speech becomes 
essentially inaudible) the high level of amplification needed 
to attempt to conduct a speech discrimination test would be 
painful to most people, and speech discrimination tests may 
therefore not be possible or reliable.  Each ear is to be 
evaluated separately.  

This provision is not applicable to either of the veteran's 
ears, as he has not demonstrated a threshold of 55 decibels 
at each of the 4 tested frequencies in either audiometric 
examination.  Thus, the new criteria would not provide for a 
more favorable result in either the right or the left ear.  

The second new provision, 38 C.F.R. § 4.86(b), indicates that 
when the pure tone threshold is 30 decibels or less at 1,000 
Hz and 70 decibels or more at 2,000 Hz, the Roman numeral 
designation for hearing impairment will be chosen from either 
Table VI or Table VIa, whichever results in the higher 
numeral, and that numeral will then be elevated to the next 
higher Roman numeral.  Id.  This provision compensates for a 
pattern of hearing impairment that is an extreme handicap in 
the presence of any environmental noise, recognizing that a 
speech discrimination test conducted in a quiet room with 
amplification of sound does not always reflect the extent of 
impairment experienced in the ordinary environment.  Id.  
Incidentally, I note that the amended regulations changed the 
title of Table VIa from "Average Pure tone Decibel Loss" to 
"Numeric Designation of Hearing Impairment Based Only on Pure 
tone Threshold Average." See 64 Fed. Reg. 25202 (May 11, 
1999).  

Section 4.86(b) is not applicable to the veteran's right ear, 
as the prerequisites are not met in that ear.  However, with 
respect to the left ear, I find that the veteran satisfies 
the requirements to be considered under the amended 
provision.  As noted above, the numeric designation under 
Table VI is V.  The numeric designation under Table VIa is 
VII.  

Ostensibly, these changes appear to be more favorable, but 
they would not result in a higher rating using the specific 
facts of the veteran's case.  The veteran's hearing loss 
would be rated as 10 percent using Table VIa.  Just as 
important, I note that the amended provision is not effective 
until May 1999, after the rating reduction.  

The report of the February 1992 examination used to assign 
the 20 percent rating shows that the veteran demonstrated 
pure tone thresholds of 30, 60, 55 and 55 in the right ear 
and 30, 75, 105 and 105 in the left ear.  These findings are 
consistent with average pure tone thresholds of 50 in the 
right ear and 78 in the left ear.  The speech recognition 
scores were 82 in the right ear and 70 in the left ear.  
These findings translate into numeric designations of IV and 
VI.  With application of Table VII, a 20 percent rating is 
assigned under diagnostic code 6102.  The veteran apparently 
demonstrated slightly higher average pure tone loss in each 
ear and slightly reduced discrimination in this examination.  
Material improvement is demonstrated on recent examination.  
Consequently, the preponderance of the evidence supports the 
reduction from a 20 to a 10 percent rating.  

II.  Entitlement to an increased evaluation for service-
connected bronchitis currently evaluated as 30 percent 
disabling.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may 
be made by the appellant or by his or her authorized 
representative, except that a representative may not withdraw 
a Substantive Appeal filed by the appellant personally 
without the express written consent of the appellant.  38 
C.F.R. § 20.204(c) .  

In his VA Form 9, dated June 12, 1995, the appellant 
indicated that he had "just one item or issue with (sic) I 
do not agree with: the reduction from 20 percent to 10 
percent for hearing loss."  Consequently, the appellant 
withdrew the appeal with respect to the claim for an 
increased rating for bronchitis.  Hence, for this issue, 
there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed 
without prejudice.

I note the December 1996 remand, to which reference is made 
in the INTRODUCTION, stated that if the veteran did not reply 
to the clarification letter, then the RO should assume that 
all issues, including that pertaining to bronchitis, were a 
part of his appeal.  However, at the time of the December 
1996 remand all documents, including the June 1995 VA Form 9, 
were apparently not a part of the appellate record.  It is 
also important to note that 38 C.F.R. § 20.1100(b) provides 
that a Board remand is not a final decision.  Moreover, the 
Board did not explicitly determine which issues were on 
appeal at that time of the December 1996 remand.  
Consequently, the Board's December 1996 remand does not 
prevent the Board from dismissing the appeal as to this 
issue.

III.  Veterans Claims Assistance Act of 2000 (VCAA)

During the pendency of the veteran's appeal, the VCAA was 
enacted, as Public Law No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000).  This new statute amended and clarified VA's duty to 
assist claimants in the development of the facts relevant to 
their claims, and is applicable to claims pending at the time 
of its enactment, including the present claims before the 
Board.  Accordingly, the Board must assess whether the 
development of the veteran's claims and appeal has been 
sufficient to meet the enhanced obligations embodied in the 
VCAA.  In addition, on August 29, 2001, the Agency 
promulgated regulations to implement the statutory 
provisions.  66 Fed. Reg. 45260 (August 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156, 3.159, 
3.326).  

After a review of the claims folder in the context of new law 
and regulations, I find that VA has made reasonable efforts 
to help the claimant obtain evidence necessary to 
substantiate his claim.  In particular, I note that VA has 
obtained records in the custody of VA.  In addition, the 
veteran was afforded current examinations.  Reports of 
private treatment have obtained as well.  The evidence 
obtained has been associated with the veteran's claims 
folder.  

The veteran has been afforded the proper notices concerning 
how to prevail in his claims.  For example, the statement of 
the case and the supplemental statements of the case provided 
him with a list of the evidence considered, the statement of 
facts, law and regulations and reasons and bases for the 
denial of benefits.  

The veteran has been provided numerous opportunities to 
provide additional evidence.  For example, in the December 
1996 remand, he was advised that he could present any 
addition evidence or argument while the case was in remand 
status.  Furthermore, by a July 1996 letter, the veteran was 
advised that he could submit additional evidence within a 90-
day period from the date of that letter.  The veteran has not 
indicated that there exist certain records that have not yet 
been associated with his claims folder.  In view of the 
above, the Board finds that the notification and duty-to-
assist provisions mandated by the VCAA of 2000 have been 
satisfied in this case.  38 U.S.C.A. §§ 5000, 5102, 5103, 
5103A, 5107 (West 1999 & Supp. 2001); 38 C.F.R. § 3.159; 66 
Fed. Reg. 45620-45632 (Aug. 29, 2001). 


ORDER

Entitlement to a restoration of a 20 percent rating for 
bilateral sensorineural hearing loss disability is denied.  

The veteran's claim of entitlement to an increased evaluation 
for service-connected bronchitis currently evaluated as 30 
percent disabling is dismissed.  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

